Exhibit 10.12
CHANGE OF CONTROL AGREEMENT


This Change of Control Agreement ("Agreement") is made and entered into,
effective as of the 19th day of July, 2017, by and between Los Alamos National
Bank (the "Bank") and Thomas Dolan (the "Executive").


WITNESSETH:


WHEREAS, the Executive has been employed by the Bank as its Chief Financial
Officer since on or about April 17, 2017 ("Inception of Employment"); and


WHEREAS, the Bank recognizes that the possibility of a Change of Control (as
hereinafter defined) of the Bank exists or may exist in the future and that the
threat or the occurrence of a Change of Control can result in significant
distractions of its key management personnel because of the uncertainties
inherent in such a situation;


WHEREAS, the Bank believes that it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control, and has determined that it
is essential and in the best interest of the Bank for the services of the
Executive to be retained in the event of a threat or occurrence of a Change of
Control and to provide for the Executive's continued dedication and efforts in
such event without undue concern for the Executive's personal financial and
employment security; and


WHEREAS, in order to induce the Executive to remain in the employ of the Bank,
particularly in the event of a threat or the occurrence of a Change of Control,
the Bank desires to enter into this Agreement with the Executive to provide the
Executive with certain benefits in the event of a Change of Control,


NOW THEREFORE, for and in consideration of the premises and the mutual covenants
and agreements contained herein, the Bank and the Executive hereby agree as
follows:


ARTICLE I
DEFINITIONS


1.1 Definitions.  The following terms shall have the definitions set forth below
for purposes of this Agreement.


(a)
  "Cause" when used herein concerning the termination of the Executive's
employment by the Bank, means:



(i)
   willful malfeasance, gross negligence, conduct involving dishonesty, or a
material breach of a fiduciary duty in the performance of Executive's duties, as
reasonably determined by the Bank;



(ii)
    conviction of a crime in connection with Executive's duties or of any
felony;



(iii)
     conduct significantly harmful to the Bank, as reasonably determined by the
Bank, including, but not limited to, intentional violation of law or of any
significant policy or procedure of the Bank, or conduct that materially
discredits the Bank or is materially detrimental to the reputation of the Bank;



(iv)
     refusal or failure to act in accordance with a stipulation, requirement, or
directive of the Bank (provided such directive is lawful);



(v)
     failure to faithfully or diligently perform any of the duties of
Executive's employment which are specified in this Agreement, articulated by the
Bank, or are usual and customary duties of Executive's employment, if such
failure has not been remedied or is not being remedied to the Bank's reasonable
satisfaction within thirty (30) days after written notice, including a detailed
description of the failure, has been delivered by the Bank to Executive; or



(vi)
     chronic drug or alcohol abuse, as reasonably determined by the Bank.



(b)
"Change of Control" means the following:



(i)
      The consummation of the acquisition by any "person" (within the meaning of
Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934) of
"beneficial ownership" (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of more than 50% of the combined voting power
of the then outstanding Voting Securities of the Bank;



(ii)
      During any 12-month period, the individuals who, as of the Effective Date,
are members of the Board cease for any reason to constitute a majority of the
Board, unless the election, or nomination for election by the Bank's
shareholders, of any new director was approved by a vote of a majority of the
board, in which case such new director shall, for purposes of this Agreement, be
considered as a member of the Board; or



(iii)
      The consummation by the Bank of: (A) a merger or consolidation if the
Bank's shareholders immediately before such merger or consolidation do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
50% of the combined voting power of the then outstanding Voting Securities of
the entity resulting from such merger or consolidation in substantially the same
proportion as their ownership of the combined voting power of the Voting
Securities of the Bank outstanding immediately before such merger or
consolidation; or (B) a complete liquidation or dissolution of, or an agreement
for the sale or other disposition of all or substantially all of the assets of,
the Bank.



Notwithstanding any provision of this definition to the contrary, a Change of
Control shall not be deemed to have occurred solely because more than 50% of the
combined voting power of the then outstanding securities of the Bank are
acquired by (A) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Bank or an Affiliate or (B) any
corporation that, immediately prior to such acquisition, is owned directly or
indirectly by the Bank's shareholders in the same proportion as their ownership
of stock immediately prior to such acquisition.


ARTICLE 2
CHANGE OF CONTROL BENEFITS


2.1 If there occurs (a) a Change of Control within one (1) year of the Inception
of Employment and (b) within one (1) year following the Change of Control, and
such successor fails to (i) continue Executive's employment other than for
Cause, or (ii) such successor effects a material diminution in Executive's base
compensation and benefits, duties, responsibilities and/or authority, without
Executive's consent (a "Change of Control Termination"), Executive shall be
entitled to the following benefits (the "Change of Control Payment"):  (i) a
single lump sum payment equal to one times the sum of the Executive's annual
base salary as of the date of the Change of Control Termination, subject to all
applicable tax withholding, (ii) Executive's earned but unpaid annual incentive
bonus, if any, pursuant to the Bank's Short Term Incentive Compensation Program
and the Long Term Incentive Compensation Program, for any completed fiscal year
preceding the Change of Control Termination, (iii) Executive's earned but unpaid
annual base salary for the period ending on the date of the Change of Control
Termination, (iv) Executive's accrued but unpaid paid time off pay for the
period ending on the date of the Change of Control Termination, (v) Executive's
unreimbursed business expenses through and including the date of the Change of
Control Termination, provided that all required submissions for expense
reimbursement are made in accordance with the Bank's expense reimbursement
policy and within 15 days following the date of the Change of Control
Termination.


2.2 Executive's rights following a Change of Control Termination with respect to
any benefits, incentives, or awards provided to Executive pursuant to the terms
of any plan, program, or arrangement sponsored or maintained by the Bank or its
Affiliates, whether tax-qualified or not, which are not specifically addressed
herein, shall be subject to the terms of such plan, program, or arrangement and
this Agreement shall have no effect upon such terms except as specifically
provided herein.


2.3 Executive shall receive the Change of Control Payment not later than
forty-five (45) days following Executive's execution and non-revocation (if
applicable) of a general waiver and release of claims in favor of the Bank
and/or its successor in a form to be provided to Executive at the effective time
of the occurrence of either 2.1(b)(i) or (ii).


ARTICLE 3
CONFIDENTIALITY


The Executive and the Bank agree that the terms of this Agreement as well as the
discussions preliminary to, or relating to, this Agreement will be kept strictly
confidential, except as disclosure is required by law or deemed appropriate by
the Bank's counsel.




ARTICLE 4
AMENDMENT AND TERMINATION OF AGREEMENT


This Agreement may be amended or terminated only by a written agreement executed
by the Bank and the Executive; provided, however, that this Agreement will
terminate automatically upon the earliest to occur of the following: (a) the
payment of the Change of Control Payment provided for in this Agreement,
determined in accordance with Article 2; or (b) if no Change of Control shall
have occurred during such period, the date that is the second anniversary of the
Inception of Employment.




ARTICLE 5
GENERAL


5.1 Severability.  If any term or other provision of this Agreement is held to
be illegal, invalid or unenforceable by any rule of law or public policy, (a)
such term or provision will be fully severable and this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
were not a part hereof; (b) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by such illegal,
invalid or unenforceable provision or by its severance from this Agreement; and
(c) there will be added automatically as a part of this Agreement a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible and still be legal, valid and enforceable. If any provision of this
Agreement is so broad as to be unenforceable, the provision will be interpreted
to be only as broad as is enforceable.


5.2 Successors; Binding Agreement.  This Agreement shall be binding upon and
shall inure to the benefit of the Bank, its successors and assigns, and the Bank
shall require any successors and assigns to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the Bank
would be required to perform it if no such succession or assignment had taken
place. Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution, in
which case, the Agreement may be enforceable only to the extent provided herein.


5.3 Non-exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
the Executive's continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices, provided by the Bank
and for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any other
agreements with the Bank, provided, however, that any payments or benefits to
which the Executive is entitled under any severance pay plans maintained by the
Bank shall reduce any amounts due under this Agreement.


5.4 Full Satisfaction; Waiver and Release.  As a condition to receiving the
payments and benefits hereunder, the Executive shall execute a document in
customer form, releasing and waiving any and all claims, causes of actions and
the like against the Bank and their respective successors, shareholders,
officers, trustees, agents and Executives, regarding all matters relating to the
Executive's service as an Executive of the Bank or any affiliates and the
termination of such relationship. Such claims include, without limitation, any
claims arising under Age Discrimination in Employment Act of 1967, as amended
(the "ADEA"); Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991, as amended; the Equal Pay Act of 1962; the American
Disabilities Act of 1990; the Family Medical Leave Act, as amended; the
Executive Retirement Income Security Act of 1976, as amended; or any other
federal state or local statue or ordinance, but exclude any claims that arise
out of an asserted breach of the terms of this Agreement or current or future
claims related to the matters described in this Section 5.4.


5.5 No Guaranty of Employment.  Nothing in this Agreement shall be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Bank shall continue to employ, retain or engage the Executive.
This Agreement shall not affect in any way the right of the Bank to terminate
the employment or engagement of the Executive at any time and for any reason
whatsoever and to remove the Executive from any position with the Bank.


5.6 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES SUBJECT TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW MEXICO WITHOUT REGARD TO THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.


5.7 Entire Agreement.  This Agreement constitutes the full understanding of the
parties, a complete allocation of the risks between them and a complete and
exclusive statement of the terms and conditions of their agreement relating to
the subject matter hereof and supersedes any and all prior agreements, whether
written or oral, that may exist between the parties with respect thereto.


5.8 Multiple Counterparts.  For the convenience of the parties hereto, this
Agreement may be executed in one or more counterparts, each of which will be
deemed an original, and all counterparts hereof so executed by the parties
hereto, whether or not such counterpart will bear the execution of each of the
parties hereto, will be deemed to be, and will be construed as, one and the same
Agreement. A telecopy or facsimile transmission of a signed counterpart of this
Agreement will be sufficient to bind the party or parties whose signature(s)
appear thereon.


5.9 Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel to enforce any provision of this
Agreement, except by written instrument signed by the party charged with such
waiver or estoppel.


IN WITNESS WHEREOF, the Bank and the Executive have executed this Agreement this
___ day of ______ 2017.


EXECUTIVE:


__/s/ Thomas Dolan____________________________
Thomas Dolan


BANK:


LOS ALAMOS NATIONAL BANK




_/s/ John S. Gulas___________________________________
                                                                                                                
John S. Gulas

